Rule 424 (b) (3) Registration No. 333-199914 CUSIP #:63743HEL2 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 4/13/2015 SETTLEMENT DATE: 4/16/2015 PRICING SUPPLEMENT NO. 6683 DATEDApril 13, 2015 TO PROSPECTUS SUPPLEMENTAL DATED November 10, 2014 AND BASE PROSPECTUS DATED November 6, 2014 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series D With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 4/16/2015 Maturity Date: 4/16/2018 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD LIBOR Spread: Plus35 basis points Index Maturity 3-month Interest Payment Dates: EachJanuary 16,April 16,July 16, andOctober 16,and the maturity date, commencingJuly 16, 2015 Interest Reset Dates: Each January 16, April 16, July 16, and October 16 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent’s Discount or Commission: 0.15% Agent(s) KeyBanc Capital Markets Inc. RBC Capital Markets, LLC Capacity: Agent (KeyBanc Capital Markets Inc. for $100,000,000 principal amount of Notes) Principal (RBC Capital Markets, LLC for $100,000,000 principal amount of Notes) Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, SeriesD may be issued by the Company in an unlimited aggregate principal amount. Validity of the Notes In the opinion of Hogan Lovells US LLP, as counsel to the Company, when the notes offered by this pricing supplement have been executed and issued by the Company and authenticated by the trustee pursuant to the indenture, and delivered against payment as contemplated herein, such notes will constitute valid and binding obligations of the Company, subject to bankruptcy, insolvency, reorganization, receivership, moratorium and other laws affecting creditors’ rights (including, without limitation, the effect of statutory and other law regarding fraudulent conveyances, fraudulent transfers and preferential transfers), and by the exercise of judicial discretion and the application of principles of equity, good faith, fair dealing, reasonableness, conscionability and materiality (regardless of whether the applicable agreements are considered in a proceeding in equity or at law). This opinion is based as to matters of law solely on applicable provisions of the following, as currently in effect: (i) the District of Columbia Cooperative Association Act, as amended (the “Cooperative Association Act”) and (ii) the laws of the State of New York (but not including any laws, statutes, ordinances, administrative decisions, rules or regulations of any political subdivision below the state level). In addition, this opinion is subject to customary assumptions about the trustee’s authorization, execution and delivery of the indenture and its authentication of the notes and the validity, binding nature and enforceability of the indenture with respect to the trustee, all as stated in the letter of such counsel dated November 10, 2014, which has been filed as an exhibit to a Current Report on Form 8-K by the Company on November 10, 2014.
